





CITATION:
Trainor v. Canada
          (Customs and Revenue Agency), 2011 ONCA 794



DATE: 20111215



DOCKET: C53973



COURT OF APPEAL FOR ONTARIO



OConnor A.C.J.O., Epstein J.A. and Pardu J. (
ad hoc
)



BETWEEN



Richard N. Trainor



Plaintiff (Respondent)



and



Canada Customs and Revenue Agency



Defendant (Appellant)



Alexandre Kaufman, for the appellant



Michael Hebert, for the respondent



Heard and released orally:
December 8, 2011



On appeal from the judgment of Justice Roydon Kealy of the
          Superior Court of Justice dated June 14, 2011.



ENDORSEMENT



[1]

This is an appeal from an order made pursuant to Rule 59.06, reopening
    proceedings that had been terminated by a consent dismissal.  The respondent
    argues that this appeal should have been brought to the Divisional Court, with
    leave, as the order reopening the action did not finally determine the rights
    of the parties.

[2]

The appellant submits that because the motion judges reasons indicate
    that he set aside the consent dismissal, in the exercise of a discretionary
    power to relieve against issue estoppel, rather than pursuant to Rule 59.06,
    his decision finally determined the rights of the parties on that issue and
    therefore an appeal lies to this court.

[3]

While we agree that a change in jurisprudence is not a new fact for the
    purposes of Rule 59.06, and while both parties agree that Rule 59.06 is the
    gate through which the respondent/plaintiff must pass in order to reopen the
    action, it is the nature of the motion and the order made, not the reasons,
    which govern whether this matter is interlocutory or final.  An order made
    pursuant to Rule 59.06 reopening a matter because of facts arising or
    discovered after it was made is, by its nature, interlocutory as it does not
    finally determine the rights of the parties.

[4]

Accordingly, the appeal is dismissed without prejudice as a result of
    this decision, and this appeal to the right of the appellant/defendant if so
    advised, to seek leave from the Divisional Court.  Costs to the respondent are
    fixed in the amount of $10,000 inclusive.

D. OConnor A.C.J.O.

G.J. Epstein
    J.A.

G. Pardu J. (
ad hoc
)


